 478DECISIONSOF NATIONALLABOR RELATIONS BOARDTrojan Steel Corporation and International Brother-hood of Boilermakers,Iron Ship Builders,Black-smiths,Forgers and Helpers,Local No. 667, AFL-CIO-CLC. Case 9-CA-9147January 20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn September 15, 1975, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Trojan Steel Corpora-tion,Charleston,West Virginia, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iThe Respondent has excepted to certain credibilityfindingsmade by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 554 (1950), enfd 188 F 2d 362 (C.A. 3, 1951) We have carefullyexaminedthe record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: This mat-ter was heard at Charleston, West Virginia, on June 4 and5, 1975, upon a complaint issued on March 25, 1975, basedupon a charge filed on February 13, 1975, by the above-named Charging Party (herein the Union). The complaintalleges that the above-named Respondent refused and con-tinues to refuse to bargain in good faith with the Union asrepresentative of an appropriate unit of Respondent's em-ployees "by refusing to execute a written collective-bar-gaining agreement, the provisions of which were previouslyagreed upon by Respondent and the Union," in violationof Section 8(a)(1) and (5) of the Act.Respondent's answer denies the commission of the al-leged unfair labor practices, but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictionunder current standards of the Board (Respondent, en-gaged in metal fabrication, during a recent annual periodshipped products valued in excess of $50,000 in interstatecommerce from its plant at Charleston, West Virginia) andto support a finding that the Union is a labor organizationwithin the meaning of the Act.Upon the entire record in this case, from observation ofthe witnesses, and after due consideration of the briefs filedby the General Counsel and the Respondent,' I make thefollowing:FINDINGS AND CONCLUSIONSITHE FACTSPreliminaryThe Union was certified by the Board on or aboutMarch 25, 1974 (all dates hereinafter in 1974 except whereotherwise stated), as the exclusive representative for thepurposes of collective bargaining in the following appropri-ate Unit: "All production and maintenance employees em-ployed by the Respondent at its Charleston, West Virginiaplant including welders, truckdrivers, machine operators,electricians, janitors,mechanics, maintenance employees,helpers, laborers, tool room employees, layout employeesand door shop employees; but excluding all office clericalemployees, salesmen, engineers, and all other professionalemployees, guards and supervisors as defined in the Act." 2Bargaining between the parties began on April 18. In all,there were some 20 bargaining sessions (if we count meet-ings in the morning and in the afternoon of the same dayas two meetings, as Respondent seems to do). During thecourse of the bargaining, Respondent from time to timemade counterproposals on various contract clauses to theUnion in a piecemeal fashion, setting forth each clause ona separate sheet (or sheets) of paper. At one time or anoth-ermost, if not all, of these proposals were discussed be-tween the parties at the negotiations, together with propos-alsmade by the Union.On June 18, following a bargaining session on June 10,the employees in the bargaining unit began a strike. OnJuly 12, after three more bargaining sessions, Respondent,iRespondent filed a motion to strike portions of General Counsel's brief,asserting that it was unfair or improper for General Counsel to argue thatRespondent refused to bargain in good faith by engagingin surfacebargain-ing when that theory was not alleged in the complaint Respondent's motionis, in effect, a reply brief. I shall treat with the legal point hereinafter.2During the bargaining between Respondent and the Union, consideredin part hereinafter, Respondent raised some question as to whether theUnion was the certified representative. However, it is noted that the answerto the complaint admits that the Union is, and has been since March 25, thebargaining representative of the employees in the bargaining unit set forthabove, which is admitted to be appropriate for the purposes of collectivebargaining within the meaning of Sec 9(b) of the Act.222 NLRB No. 66 TROJAN STEEL CORPORATIONon the basis that the parties were at animpasse,asserted tothe Union, in a letter dated that day, that it intended to putinto effect certain items in Respondent's "final offer," in-cluding the wage increase previously offered.On a number of occasions, notably during negotiationson May 24, June 7 (afternoon session),September 19, andDecember 3, and in a letter dated November 22, the Unionrequested Respondent to present its contract offerin a sin-gle integrated document. In particular, on December 3, theUnion requested such an integrated proposal from Re-spondent for the purpose of submitting it to the unionmembership for a vote on acceptance of Respondent's pro-posalas a meansof ending the strike. Respondent, howev-er, through its counsel, consistently refused to accede totheUnion's request, asserting that the Union could de-termine for itself, from the various written proposals pre-sented by Respondent and from the Union's records, whatRespondent's present proposal was. Respondentcounsel'sposition was that "if [the Union] did not have any of theemployer'sfinaloffer proposals in written form, I would behappy to provide them to [the Union.]." (G. C. Exh. 8.) 3The Union thereupon drew together in one document ofapproximately 33 pages all of the separate contract propos-alsmadeby Respondent in writing in the form in whichthey had been presented. (G._ C. Exh. 2.) Later the Uniontook this material and drew it up in the form of a bargain-ing agreement. (G. C. Exh. 9.) The two documents are es-sentially the same, except for typographical errors andchanges in paragraph and section headings, and some vari-ancesnoted hereinafter. There is some dispute, or confu-sion,as to- when these documents were delivered to theRespondent, but it is unnecessary to resolve this. It isagreed that both were delivered to Respondent's counsel.He certainly had one of them by January 6, 1975, the dayRespondent was notified that the Union had acceptedRespondent's last contract offer and the Union advisedthat pickets were being withdrawn. (See letter dated Janu-ary 6, 1975, to the Union from Respondent's counsel,Resp. Exh. 2, p. 21, in which he stated, "I have reviewedgenerally the documents left with me today . . . and findnumerous inconsistencies and omissions from items thatwe had previously agreed upon.") It is further clear thatthismaterial in the form of a bargaining agreement (G. C.Exh. 9) was submitted to Respondent for signature beforeFebruary 6, 1975, when^the parties met and discussed theasserted inconsistencies and omissions in the profferedagreement claimed by Respondent during the course ofmeetings in the morning and afternoon of that day.Contract Clauses in DisputeThe initial difficulty in this casehes in ascertaining ex-actlywhat clauses Respondent contends were not, butshould have been, included in the contract submitted for3At an unemployment compensation hearing on December 4, WilliamThayer, an official of Respondent, testified that the Union had been givenRespondent's full and final offer in writing, consisting of "typed copies ofevery offer we made," adding, "If the Boilermakers representative was notcompetent enough to put the package together from what we gave them,that's not our fault."-479signature, and what clauses were included which Respon-dent contends should not have been. I have ascertained atleast four different lists constructed by Respondent, whichtogether contain, as nearly as I can distinguish, approxi-mately 30 items. Respondent counsel's notes show that heraised and discussed 23 items with the Union on the morn-ing of February 6, 1975, and that he discussed 20 itemswith the Union in a meeting in the afternoon of the sameday. These latter were confirmed in a letter to the Unionfrom Respondent counsel, dated February 7. Respondent'sbriefmentions about 18 items in the courseof a generaldiscussion, and Respondent's counsel referred to about 25items during the course of his rather discursive testimony,many of them in quite general terms.In addition to the testimony of Respondent'scounsel,Union International Representative Phillip R. Bartley, andemployee Franklin Lee Tate,4 (G. C. Exhs. 2-and 9) I havecarefully considered in detail Respondent's Exhibit 2,which consists of Respondent counsel's file memorandawith respect to the negotations, together with Respondent'scontract proposals attached thereto, consisting of approxi-mately 175 numbered pages (hereinafter referred to as Re-spondent Counsel's notes). Reference will be made herein-after to this material by page number. Reference will alsobe made to a_prior bargaining agreement between Respon-dent and another union (herein called the old contract).The original detailed objections to the Union's contractproposal were made by Respondent's counsel on the morn-ing of February 6, 1975 (Resp. Exh. 2, pp. 15-18). Theseare set forth below in quotations, together with my summa-ry findings and analysis with respect to each (a more de-tailed analysis would unduly lengthen this decision):"1.The effective date of the agreement was not June12." The union proposal provided for an effective date of"June 10" (Respondent's reference to June 12 is a typo-graphical error). At the meeting with Respondent counselon February 6, 1975, Union Agent Bartley agreed with himthat this was an error and the date should be the date thedocument was executed."2.The local and the international are held jointly andseverally in the agreement." This is a position which Re-spondent held very early in the negotiations, but whichRespondent clearly and unequivocally withdrew in the ne-gotiations on the morning and the afternoon of June 7.(See Resp. Exh. 2, p. 84, item 6, p. 79 and item 6, p. 86.) Itwas nevertheless still stressed by Respondent's counsel inhis testimony with respect to objections to the Union's pro-posal."3.Those employees who had- previously advised theemployer of their, intention to resign and did resign andwithdrew their pension money have waived all rights torecall." This apparently refers to certain strikers who hadallegedly resigned during the strike in order to obtain mon-ey deposited in their pension accounts. As such, this pro-posal was first made on February' 6, 1975,after theUnionhad accepted Respondent's last contract proposal.It is also4 Tate made a very poor impression On cross-examination, in particular,he appeared to be testifying in accordance with a preconceivedformula,which he applied to almost every question. I am convinced thathis testimo-ny is not reliable and I do not credit it except whereit conformswith othercredited evidence as found hereinafter. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoted that one of Respondent's contract proposals whichthe Union did accept, section 2(a) of the seniority proposal,does provide for termination of all seniority rights upon anemployee quit, which constitutes a termination of employ-ment."4.Those striking employees who have unconditionallyoffered to return to work will be taken back by the employ-er as needed on a preferential hiring basis but not necessar-ily based on seniority." This was not, so far as can be as-certained from Respondent Counsel's notes, ever proposedby Respondent as a part of the bargaining agreement, norwas it mentionedin the form set forth prior to February 6,1975."5.The Company did not agree that voluntary with-drawal of dues check off should be stricken from the con-tract."However, notes on Respondent's proposal attachedto Respondent Counsel's notes for the October 10 meeting(Resp. Exh. 2, p. 32) show that Respondent had indeedmade this change. Respondent's counselagreed to this inhis testimony."6. In regard to Article III [apparently referring tounion representation], the employer reserves the right tohave committee meetings on non-paid time." This item isrelated to the next following item and is discussed with it."7.The duties of the shop committee or steward will notinterfere with his duties to the employer." These items werebrought up, in more or less these terms, by Respondent atthe second bargainingsession,on April 30, and Respon-dent thereafter, on May 8, submitted its only written pro-posal to the Union on the subject of union representation.The union proposal incorporates that proposal as origi-nally submitted. Without repeating Respondent's proposalhere (see Resp. Exh. 2, p. 154), it clearly meets the pointsmade in these objections."8.The grievance procedure proposed was not the oneproposed by the employer." This was made more specificon the afternoon of February 6, 1975, when Respondentnarrowed its objections to a claim that the Union's propos-al should have provided for a 5-day limitation on the sub-mission of grievances in step 1, and a 10-day limitation onRespondent's response in step 3. General Council Exhibit9,which was the contract submitted by the Union for sig-nature, did, in fact, fail to provide any limitation in step I(for reasons stated below), but, contrary to Respondent,provided a 10-day limitation in step 3. Respondent's briefquite inexplicably contends only that the Union erroneous-ly set a 10-day limitation on the filing of grievances (whichisclearlynot the case). In addition to these items,Respondent's counsel in his testimony complains that theUnion's proposal for step 1 of the grievance procedure"doesn'tmake sense." 55The Union's step I in the grievance procedurereads "If any employeeor group ofemployees believes theyhave a grievance, they shall first take upthe grievancewith his or their forman [sic] If a satisfactorydisposition ofthe grievance is not made at this stage,employee mayrequest his steward tobe present within(5) working days." The rightof an employeeto have hissteward present on request wasnot part of Respondent's originalproposal,but was agreed to during the negotiationsThe Union obviouslytransposedthe 5-day limitation for the filingof the grievance in the first instance (asproposed by Respondent) to the timeperiod in whichthe presence of thesteward could be requested.Other than Respondentcounsel's testimony,Union Representative Bartley testified that,at the meet-ing on February 6, he agreed ' with Respondent that thetime limits counsel claimed were correct and should beincluded in the agreement. Respondent counsel's testimonyis confusing; he testified both that the Union did and didnot agree with Respondent's positions on these time limita-tions. I credit Bartley's testimony."9. In regard to hours of work, there was no agreementthat the starting and stopping times of the shift could bechanged by agreement of the parties. The employer re-serves the right to change these with advance notice toemployees."The facts concerning this issue tend to becomeinvolved.There appears to be no mention of this issue inRespondent's brief. Respondent counsel's testimony some-times tends to confuse the issue .6The Union's contract proposal in regard to hours ofwork, submitted to Respondent for signature, consists ofthree paragraphs. The language of the first paragraph,which is copied word for word from the "old contract," (asnoted below the parties had agreed to use the language ofthe old contract) sets forth the regular workday and thestarting times of the shifts, "unless changed by agreementbetween the parties hereto," and the regular workweek.The second paragraph provides for 4 hours call-in pay,which the parties had agreed. to. (In fact, Respondent'sbrief complains-erroneously-that the Union had omit-ted this provision.) The third paragraph, which was copiedfrom Respondent's own proposal, reads as follows:The employer may alter these hours between 6:00 A.M. and 5:00 P.M. as business necessaties[sic] dictates.If the dailey [sic] work hours are changed from thenormal work day, the employee or employees involvedshall be notified the day prior thereto.The problem here lies in the manner in which this provi-sionwas negotiated. Respondent, on June 6, made a pro-posal for hours of work which included the exact languageused in the third paragraph of the Union's proposal setforth above. (Resp. Exh. 2, p. 106.) However, the followingday, June 7, Respondent agreed with the Union's state-ment that the language should be that of the "old con-tract." (Resp. Exh. 2, p. 80, item 11, together with item 11,p. 86), but added orally that "we still wanted the right tochange schedule with prior notice."Thus the confusion arises from the manner in which Re-spondent made its proposals. The parties are in basicagreement as to this provision, as Respondent'scounselagreed in his testimony, though he asserts that "it's just amatter of getting the exact language ironed out." Exactlywhat Respondent counsel's language problem may be isdifficult to determine. Since he only objects to the languagefrom the "old agreement" stating "unless changed byagreement between the parties hereto," and the Union is inthe record does not indicate that Respondent ever discussed this point withthe Union Indeed, on cross-examination,Respondent stated,"I understoodthe step I in General Counsel's Exhibit 9 because I know the background ofit and all the charges that were made."6For example,counsel at one point testified that, with respect to thisclause,"the union wanted us to notify the employees on the day before andwe didn't want to be required to do that"However,the record seems clearthat this was not the point objected to by Respondent, and, indeed,the rightof the employees to be notified of changes in advance seems conceded. TROJANSTEEL CORPORATION481agreement, the problem is readily resolved by striking outthose words. In the circumstances, and since the difficultywas causedby Respondent's own action, it would be un-conscionable to hold the Union at fault with respect to thisproposal."10. On all unexcusedabsences, for overtime purposes,the employerreservesthe right to require a doctor's ex-cuse."This will be considered with the next followingpoint."11. On unexcused absences during holiday [week], theemployerreservesthe right to require a doctor'sexcuse."This and the preceding objection are clearly frivolous. TheUnion's proposal contains the only written proposal madeby the Respondent on the issue (Resp. Exh. 2, p. 98): "AB-SENCES DUE TO ILLNESS The Employer may requirean employee to provide a physician's statementbefore re-turning to work in any absence due to illness." Nothwith-standing Respondent counsel's testimony to the effect thatsome other, oral proposal on the subject had been made tothe Union, no reference to that fact appears in RespondentCounsel's own notes. Thereis no referenceto this subjectin his brief. Reading the above clause in connection withthe proposedclauses on"Holidays" and "Overtime" leavesone to wonder why Respondent would have orally soughtother redundantclauses.I find that he did not."12. In regard to the bumping proposal, the employerhad proposed that the employee not have the right to arbi-tration in bumping and that the employee could bump onlyinto a job he had previously performed." In his testimonyRespondent's counsel agreed that Respondent had indeeddropped its contention that the employee must haveworked in the job previously. However, he asserted that,after submitting its original written proposal to the Unionon "Bumping" (which did not refer to Arbitration), Re-spondent later proposed to add additonal language to itsproposal stating, "The employer's decision herein is notsubject to arbitration." This language does not appear inRespondent Counsel's notes. The point does seem to havebeen raised by counsel during the meeting of February 21,1975,afterthe Union had accepted the Respondent's lastproposal. Respondent's lastproposal with respect to bump-ing rights before January 6, 1975, was presented to theUnion on October 10. The Union copied that proposal,word for word, in its contract proposal."13. The assignment or reassignment of employees isnot subject to arbitration." It appears thatcounsel alsoduplicated this objectionin itemnumbered 21, as follows:"In regard to assignment to classifications add: The assign-ment of an employee to a classification is not subject toarbitration. The employer will, however, give union ad-vanced notice of any change in classification." This lan-guagenowhere appears in Respondent Counsel's notes ofthe negotiations, though the essence of this proposal occursin the notes of the June 10 meeting. However, thereafter, atthe July 10 meeting the Respondent orally proposed thefollowing with respect toassignmentto classifications; "Allnew employees will be placed in a classification by thecompany at its discretion. All future changes inclassifica-tion will be based on seniority if physical fitness, abilityand attitude in the opinion of the employer are relativelyequal. All subject to the grievance procedure." (Resp. Exh.2, p. 54.) No later reference to assignment to classificationsappears or is suggested in Respondent's brief. The Union'scontract proposal on this issue, however, which reads, "TheEmployer reserves the exclusive right to assign employeesto job classification and move employees from one jobclassification to another as businessnecessitiesdictate,"was taken, word for word, from an earlier written proposalof Respondent. (See Resp. Exh. 2, p. 97.)It should be noted in the last analysis on this issue thatbothRespondent's counsel and Union RepresentativeBartley concur in their testimony that at their meeting onFebruary 6, 1975, it was agreed that Respondent's assign-ment of employees to classifications was not subject to ar-bitration, Bartley taking the position that "It's already inthere.""14.Add to safety: All gloves must be turned in to re-ceive new gloves." Respondent's counsel testified, in re-spect to a contract proposal that Respondent furnish em-ployees safety gloves, that on February 6 Respondentadvised the Union "that we had previously agreed the oldgloves had to be turned in before new ones would be is-sued. The Union agreed to this change in their proposaland agreed that the parties had originally agreed to this."Bartley, on the other hand, testified that this subject hadnever been discussed during negotiations, but that theUnion didn't object to it. Indeed, there is no reference toreturn of gloves in Respondent Counsel's notesthat I couldfind, and Respondent's brief refers to none. Respondentmade one specific proposal to the Union on the issue offurnishing gloves to employees (Resp. Exh. 2, p. 81), and itdoes not provide for the return of gloves by the employees.I credit Bartley.Items 15 and 20 both object extensively that the unioncontract did not provide that employee refusal to crosspicket lines should be considered a strike under the con-tract.Early in the negotiations, Respondent did proposeclauses to this effect (Resp. Exh. 2, p. 116). However, asBartley testified, Respondent's counsel later withdrew thisand proposed other language. Thus, Respondent Counsel'snotes show that, at the meeting on October 10, hegavetheUnion Respondent's written proposal on picketline cross-ing (a copy of which is attached to the notes) and that theUnion agreed. Comparison of that written proposal (Resp.Exh. 2, p. 34) and the Union's proposal show that they areidentical? Respondent counsel's testimony on the subjectclearly refers to those meetingsafterthe Union had accept-ed Respondent's contract proposals, during which' meet-ings Union International Respresentative Nacey (Messie inthe transcript) was present."16. In regard to strikes and pickets, [in withdrawing itsprevious proposal for Union strike liability], the employerreserves all rights under common law or rules of law orarbitration to collect from the union damages due to anillegal strike."However, reference to the Respondent'snotes of the particular meeting, July 10, at which this was7I rather suspect that counsel may have intended to retain his earlierproposals as well, but the Union cannot be faulted for acceptingRespondent's written proposal as presented, particularly when Respondentconsistently objects that the Union's proposals vary from the language Re-spondent proposed 482DECISIONSOF NATIONALLABOR RELATIONS BOARDbrought up, shows that Respondent did not make this mat-ter a contract proposal. (Resp. Exh. 2, p. 46.) Respondent'sstatement was: "The company withdraws its proposals re-lating to the union being required to pay the employer fordamages due to an illegal picket (Section 4, Article XX)but in so doing we do not want this to mean that we in anyway waive our right under common law of arbitration tocollect from the union for damages due to an illegalstrike." 8"17. In regard to strikes and pickets, ... the arbitratorshall have the exclusive authority to decide if the employeeor employees involved engaged in striking in violation ofthis agreement. The arbitrator does not have the authorityto decide the reasonableness of the discipline or rather (sic)itwas equally or fairly applied." Union RepresentativeBartley testified that Respondent's counsel brought thissubject up in the meeting of the parties in early February1975, but that "it was never brought up in prior negotia-tions. This was the only time it was ever brought up." Sofar as I can determine, there is no reference to this item inRespondent's brief, or in Respondent counsel's testimony."18. In regard to management rights add: This agree-ment is both the source and limitations of the agreementsbetween the parties, all policies or practices not specificallyset out herein shall not be binding upon the employer."The reason for this objection does not appear. The Union'sproposal on management rights, which contains the lan-guageherealleged to have been omitted, followsRespondent's proposal. (Resp. Exh. 2, p. 126.) The objec-tion is not repeated in Respondent's brief, or in Respon-dent counsel's testimony."19. In regard to Article XXI add: There shall be nolimitationplaced on the amount of work supervisory per-sonnel can perform." Beginning with the first meeting,April 18, the parties had a running dispute over whetherthe contract should have a provision permitting supervisorsto do bargaining unit work. In all of these discussions, theterm "supervisor" was used interchangeably with "lead-men" and the discussions concerned whether leadmenshould be permitted to work (e.g., Resp. Exh. 2, p. 122).When Respondent submitted its first and only written pro-posal on supervisors working, on June 6 (Resp. Exh. 2, p.102), it provided that "the Employer may select from anysource leadmen who shall be working supervisors. Thereshall be no limitation placed on the amount of work theyperform." The Union's contract proposal contains this ex-act language. Respondent's counsel testified, however, thatat themeeting onMay 15 he advised the Union that Re-spondent wanted "no limitations placed on the amount ofwork any supervisory personnel can perform," assertedlyexplaining that there were other supervisors besides lead-men who might perform work. This would be more persua-sive if Respondent had-notthereaftersubmitted its contractproposal with the more limited language set forth above,which the Union accepted. Respondent Counsel'snotesshow that, in meetings as late as July 10 and September 19,8 In Respondent's brief, however, it is still contended that the Union'scontract proposal was deficient in that it did not include the clause on unionresponsiblity (Resp Exh. 2, p. 163) which Respondent admits it had with-drawntheUnion was discussing the issue in terms of leadmenworking, with no apparent correction from Respondent.Items 22 and 23. In regard to wage provisions,Respon-dent contends that the Union omitted from its contractproposal provisions that Respondent had proposed to theeffect that the wages provided were minimum wages andRespondent reserved the right to pay above scale, and tothe effect that Respondent reserved the right to grant meritincreases.There seems to be no doubt that Respondentpresented a written proposal to the Union on June 6, pro-viding that the wage rates in the contract were the mini-mum rates and despondent reserved the right to pay abovethe minimum rate.This proposal was not contained in theUnion's contract proposal.It is also clear that Respondent,on several occasions during the negotiations,advised theUnion that it desired to reserve the right to pay merit in-creases, but did not present a formal written proposal tothe Union on that subject .9Ido have serious doubts thatRespondent's proposal reserving the right to pay above theminimum scale is substantially different from its positionreserving the right to grant merit increases. It is noted,moreover, that Respondent's counsel,in his letter to theUnion dated February 7, 1975, asserted that at their meet-ing on February 6, 1975, the Union had agreed to the inser-tion of Respondent's clauses on minimum scale and onmerit increases.This is confirmed in counsel's testimonyand is not denied by Bartley.At the close of Respondent's discussion of the aboveitems with the Union on February 6, Respondent's counseladvised that there were still"additional items" to be dis-cussed thereafter.However, counsel testified that this wasstated,not because he actually had additional items to dis-cuss,but as a matter of caution,in case he found orthought of additional objections to the Union's contractproposal submitted to Respondent for signature.There ap-pear to be about six of these additional objections,none ofwhich I find have merit and therefore do not require ex-tended discussion,except in one instance. These latter sixcontentions are: (1) that the name of the Union shouldhave included"AFL-CIO-CLC"; (2)that the Union alleg-edly failed to provide for 4 hour call-in pay (the Union'sproposal, in fact, did so provide); (3) that the Union failedto provide for reimbursement of driver expense on theroad;(4) that the Union failed to provide for meal allow-ances for workers on overtime;10(5) that the Unionfailed to provide that,in order to qualify for funeral pay,the employee had to attend the funeral and that the lastday of funeral leave would be the day of the funeral;"9Respondent seeks to overcome'that oversight by reference to a letterdated July 12 in which it advised the Union, among other things, that Re-spondent asserted the right to grant merit increases. I do not consider this acontract proposal10These latter two items were not Respondent'sproposals which theUnion might be privileged to adopt.They were union proposals.Respon-dent claims that the Union could have determined Respondent's positionfrom an interim summary of position made up by Respondent.Respondent's argument is quite tenuous I find that this summary would notproperly be considered a detailed contract offer.i iThe union proposal, in fact, did require attendance at the funeral Re-spondent did propose"last day" language on May 8(Resp Exh.2, p. 161),butthereaftersubmitted a proposal which omitted this language(Resp Exh2,p. 110) The Union agreed to this and it is contained in the Union'sproposal. Respondent counsel's testimony confirms this To the extent that TROJAN STEEL CORPORATIONand (6) that the Union failed to provide a special provisionfor employees who had already been given wage increases.There is no contention that the Union did not correctlysubmit for signature the exact wage provision which Re-spondent had proposed. However, as noted previously, Re-spondent had voluntarily granted the wage increase whichit had proposed to some employees who worked during thestrike.Respondent contends that, if it signed the Union'scontract proposal, it would now be required to give anadditional wage increase to these same employees, andtherefore theUnionwas obligated tomodify theRespondent's wage proposal to provide for this special sit-uation. I disagree. The Union was obligated (in the legalsituation here obtaining) to submit to Respondent for sig-nature the proposal which Respondent had offered to theUnion. If the Union had modified the proposal, it wouldbe subject to objection. What has happened here is that theRespondent has taken action which raises a question, notas to the terms of the agreement, but as,to Respondent'sobligation under the agreed terms of the contract. TheUnion is not required in this situation to agree as to thenature of Respondent's compliance with this agreement,only with respect to the terms of the contract.Analysis and ConclusionsThe Union in this case, after about 8 months of negotia-tionsand a 6-month strike, determined to acceptRespondent's last contract offer and end the dispute. Thisbecame difficult to accomplish because Respondent hadmade its proposals throughout the negotiations on a piece-meal basis and had adamantly refused to submit an inte-grated contract proposal.When the Union finally assem-bled Respondent's various proposals into an integrateddocument which the Union accepted and submitted to theRespondent for signature, the Respondent refused to exe-cute it, contending some items agreed to during negotia-tions were not contained therein, and several items includ-ed in the contract submitted for signature were not agreed,or not in the form submitted. In all, Respondent raisedsome 30 objections to the contract.The General Counsel contends that the bargainingagreementsubmitted was complete, that the clauses con-tained therein were those proposed by Respondent, asmodified in the negotiations, and that Respondent, there-fore, was obligated to sign the contract. The complaint al-leged that Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to sign the agreed-upon contract. TheGeneral Counsel further contends that Respondent actedin bad faith in refusing to execute the document. However,as urged by Respondent, since this was not alleged in thecomplaint, or fully litigated as a violation of the Act, I amprecluded from finding that Respondent violated the Actby bad-faith bargaining. Respondent further appears tocontend that I am limited in this case to comparing theitemsproposed and agreed by Respondent with thecounsel's testimony indicated that "last day" language was thereafter agreedto by the parties, Respondent Counsel's notes do not bear him out and thisis not credited.483Union's proposed bargaining agreement, and, if the twoare not identical, I must dismiss the complaint. SeeRud-nick Land & Cattle Co.,159 NLRB 477 (1966). For reasonsset forth below, I do not agree that my responsibilities areso mechanistically limited.I have, as heremabove set forth, carefully considered theapproximately 30 deficiences Respondent asserts in thebargaining agreement submitted, prior to February 6, 1975,by the Union to Respondent for signature. I find that, ofRespondent's various objections, there are only three pro-visions in the submitted contract which might reasonablybe said to differ from Respondent's prior proposals (andthus not agreed to): (1) The effective date of the agree-ment submitted by the Union was incorrect; (2) two num-bers in the grievance procedure were incorrect and oneclause in the grievance procedure was inartistically worded(but admittedly understood by Respondent); and (3) theUnion failed completely to includea clauseproposed byRespondent reserving the right to-pay wage rates above theminimum scale. However, the significant point with respectto these items is that, to the extent that Respondent ad-vised the Union of its objections on February6 (it is notclear that Respondent advised of the inartistic wording ofthe grievance procedure), the parties at theirmeetings onthat day discussed these objections andthe Union accededto the Respondent's position on each of these clauses.TheUnion similarly acceded to certain other objections raisedby Respondent on February 6, including several provisionsproposed by Respondent for the first time on that occa-sion.12Respondent seems to take the position, as has been not-ed, that these discussions and agreements on February 6have no bearing on its obligation to execute the union pro-posal, arguing that the Board may only consider the docu-ment as submitted by the Union. This is manifestly wrong.This position would so exalt form over substance as todistort the purposes for which the Act was enacted. Thepurpose of the Act is to achieve industrial stability by en-couraging the processes of collective bargaining and theexecution of agreed-upon bargaining contracts". Here, therecord shows, and I find, that Respondent and the Unionwere in agreement on February 6, 1975, on the terms of acollective-bargaining contract. The mere fact that this re-quired some additions or alterations in the agreement sub-mitted (in some instances merely the change of numbers),in the circumstances of this case, does not relieve the par-tiesof the obligation to execute the bargaining contractagreed to. SeeInternational Union of Operating Engineers,Local 525, AFL-CIO (Clark Oil & Refining Corporation),185 NLRB 609 (1970). The proliferation of Respondent'sobjections to the, Union's proposal, including items whichRespondent had previously withdrawn from negotiations,itemson which the Union had, in fact, acceptedRespondent's proposals, items advanced for the first timeafter the Union's acceptance of Respondent's prior con-tract proposal, and at least one, item which Respondenthad never advanced as a contract proposal, may not serve12Among those provisions to which the Union acceded on that date wereclauses pertaining to Hours of Work and Assignment to Classification pro-posed by Respondent, notwithstanding, as has been found, that the Unionwas not at fault in its original proposals. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDto becloudthe fact that as ofFebruary 6, 1975, thepartieswere in agreementon theterms of an agreement,and thatRespondent violated Section 8(a)(5) and(1) of the Act byfailing to execute the contract as agreed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.At all times material, the Union has been and contin-ues to be the exclusive representative of Respondent's em-ployees in the following appropriate bargaining unit withinthe meaning of Section 9(a) of the Act:All production and maintenance employees employedby the Respondent at its Charleston, West Virginiaplant, including welders, truckdrivers, machine opera-tors,electricians, janitors,mechanics,maintenanceemployees, helpers, laborers, tool room employees,layout employees and door shop employees, but ex-cluding all office clerical employees,salesmen, engi-neers,and all other professional employees, guardsand supervisors as defined in the Act.4.By failing and refusing to execute the collective-bar-gaining contract between the Union and Respondent, asagreed upon on February 6, 1975, Respondent has engagedin and is engaging in an unfair labor practice within themeaning of Section 8(a)(5) and (1) of the Act, which unfairlabor practice affects commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has unlawful-ly refused to bargain with the Union by failing and refus-ing to sign a collective-bargaining contract agreed to be-tween the Union and Respondent, I shall recommend thatitcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER 13The RespondentTrojanSteel Corporation,Charleston,West Virginia,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withLocal667, International Brotherhood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers,AFL-CIO-CLC, the Unionherein, as to wages,hours, andother terms and conditions of employment covering theappropriate unit, by refusing to sign the collective-bargain-ing contract on which Respondent and the Union haveagreed.(b)Engaging in any like or related contract in deroga-tion of the statutory duty to bargain in good faith.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a)Upon request by the Union forthwith execute thecontract upon which agreement was reached with theUnion on February 6, 1975, completed copies of whichshall be furnished by the Union.(b)Post at its operations at Charleston, West Virginia,copies of the attached notice marked "Appendix." 14 Cop-ies of said notice, on forms provided by the Regional Di-rectorforRegion 9, after being duly signed byRespondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any material.(c)Notify the Regional Director for Region 9, in writ-ing,within 20 days from the date of this Order, what stepshave been taken to comply herewith.13 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively in goodfaithwith Local 667, International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forg-ers, and Helpers, AFL-CIO-CLC, by refusing to signthe collective-bargaining agreement towhich theUnion and the Company agreed.WE WILL NOTengagein any like or related conduct inderogation of our statutory duty to bargain in goodfaith with the Union.WE WILL, upon request by the Union, forthwith exe-cute the collective-bargaining contract upon which theCompany and the Union agreed.TROJANSTEELCORPORATION